Citation Nr: 1453499	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981.  

The claim on appeal was previously classified as entitlement to service connection for residuals of a spinal cord injury.  The Board has recharacterized the claim as on the title page of this decision to better represent the claim on appeal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the Board reopened the previously denied claim for service connection for residuals of a spinal cord injury and remanded it for additional development to include a VA examination.  Review of the record reflects that VA examination was conducted in April 2012.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, the Veteran expressed his dissatisfaction with the April 2012 VA examination.  And, in a May 2013 remand decision, the Board agreed that the April 2012 evaluation was cursory at best as it did not include an actual interview or examination of the Veteran.  In May 2013, the Board remanded the claim for additional VA orthopedic examination addressing the etiology of the Veteran's low back condition.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

There is clear and unmistakable evidence the Veteran's lumbar spine disorder, now diagnosed as status post laminectomy/discectomy with fusion at L4-5, L5-S1, preexisted his period of service and clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression during service, despite a confirmed injury to the back.  


CONCLUSION OF LAW

A chronic lumbar spine disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, October 2006 and May 2013 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  

The Board further notes that the Veteran was accorded a VA medical examination in June 2013 which, as detailed below, includes an opinion addressing the etiology of the Veteran's lumbar spine condition.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

With regard to the December 2012 video conference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the acting VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury.  In addition, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with the holding in Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., degenerative joint disease (DJD)) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Governing Laws and Regulations for Aggravation of a Preexisting Disorder

For purposes of establishing service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014), every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(b) (2014).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b) (2014), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2014); 38 C.F.R. § 3.306 (2014).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2014); 38 C.F.R. § 3.306 (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...."  Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(d) (2014).  However, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred or aggravated in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence or aggravation by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014).  That is, if the lay or other evidence of service incurrence or aggravation is satisfactory and consistent with the Veteran's combat service, the Veteran prevails on the in-service aspect of the claim unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Additional Pertinent Laws and Regulations

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza, supra.  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis - Service Connection for a Lumbar Spine Disorder

The Veteran claims that he has a lumbar spine disorder that is related to an inservice back injury in 1981.  Specifically, he said in statements of record, to include his testimony at a video conference hearing in 2012, that he fell down a stairway of about 10 stairs, landing on his back side.  He asserts that his STRs show he was treated during service for low back complaints, and he states that he has had continuous problems with his back since that injury.  The Veteran denies that any lumbar spine disorder preexisted his inservice injury in 1981.  However, as reported below, he has also reported that he had a preservice back injury.  Thus, he apparently is seeking service connection for his claimed residuals of a spinal cord injury based on causation, and on the alternate basis of aggravation, in service.  

The Veteran's April 1981 enlistment examination shows no defects pertaining to the spine or musculoskeletal system.  However, during service in May 1981, the Veteran reported to sick call after slipping on some steps causing low back pain.  He was then seen for his back complaints on several occasions in May and June 1981.  A stress fracture to the lower back was noted in June 1981.  In August 1981, he reported for physical therapy for his complaints.  

Post-service records dated from 1997 reflect ongoing low back problems (e.g., DJD) for which he has undergone multiple surgeries, to include 2000 laminectomy/discectomy with fusion at L4 to S1 in 2000.  It is noted that in 2000, the Veteran reported back problems since being thrown from an automobile in a motor vehicle accident approximately 20 years earlier.  

The Veteran claimed on his VA Form 9 that his low back disorder resulted from the May 1981 injury that occurred during service.  However, as indicated above, he has also stated at various times during the course of this claim/appeal that he had a low back injury prior to service.  For example, in addition to the 2000 reports above, on the August 2006 VA Form 21-4142, the Veteran identified a physician who had treated him for compression fractures of the T11 and T12 vertebrae resulting from a car wreck from December 1979 to late 1980.  He specifically stated that the physician treated him from the night of the car wreck until he entered the military.  He similarly wrote that he had compression fractures on the superior surfaces of the T11-T12 vertebrae of his spinal column after being ejected from a car in December 1979.  He stated that he later entered active duty in May 1981 and it was exacerbated by the rigors of physical training, the use of crutches related to an ankle injury, and the slip and fall incident that occurred in May 1981.  It is also notable that the Veteran has frequently and repeatedly told treating medical providers that his low back pain originated with a past motor vehicular accident.  For example, the Veteran told his private treating orthopedic surgeon in November 1997 that he had a long history of back pain starting approximately 18 years before when he was thrown from an automobile in an accident and suffered T11 and T12 compression fractures.  [However, because the physician who treated the Veteran prior to service for his back indicated that he had no records for the Veteran and that the hospital where he treated the Veteran had closed, there are no treatment records pertaining to the Veteran's reported back injury prior to service available for review.]  

During the pendency of this appeal, the Veteran was examined in August 2008 and April 2012.  However, those examination reports have been determined by the Board to be inadequate to address the medical questions at hand.  Specifically, the 2008 examiner did not address whether the Veteran's back disorder preexisted service and, if so, whether it was aggravated therein.  The 2012 examination was cursory at best.  Thus, the Board remanded the claim in May 2013 for additional VA examination.  

The requested examination was conducted in June 2013.  The examiner reviewed the claims file and examined the Veteran.  It was his opinion that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The examiner stated that the lumbar spine condition clearly and unmistakably existed prior to service and was not aggravated therein beyond its natural progression by the inservice injury.  

In discussing his opinions, the examiner noted that there was no evidence of a chronic ongoing back condition associated with military service.  All private records indicated that the Veteran's back condition was related to a motor vehicle accident when he was ejected from the vehicle.  While the STRs were negative for prior back injury, and post service records from discharge through 2008 did not report inservice back injury or inservice motor vehicle accident, there were numerous reports of record showing that the Veteran's motor vehicle accident caused his initial back pain.  As this injury was incurred prior to service, the examiner opined that the Veteran's lumbar spine condition clearly and unmistakably existed prior to service.  Moreover, it was not aggravated beyond its natural progression during service.  The examiner pointed to the fact that the Veteran was noted to have functional back pain in 1981 and sent back to full duty. When seen in June 1981, he was administratively discharged in that he was non-compliant with treatment.  

The Board finds that the Veteran's earlier lay statements as to the existence of a preexisting lumbar spine condition from being thrown from a motor vehicle accident in 1979 or 1980 documented on numerous documents of record are more probative than his subsequent denials of a preexisting condition.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran's later denial of any earlier back injury in statements of record, to include at the hearing, suggests that his personal interest in receiving benefits could be impacting his reported history.  See Cartright and Curry, supra.  In summary, the Veteran's lay assertions denying the existence of a preexisting lumbar spine condition are not credible or probative, particularly when compared to the contemporaneous statements, medical examination, and his inconsistent reports.  

In short, the Veteran reported having back problems prior to his period of service.  The Veteran's more recent statements that he did not have a preexisting lumbar spine disorder are not considered credible.  In addition, the June 2013 VA examiner opined that the disorder existed prior to the Veteran's period of service.  Therefore, the Board finds that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to his period of service from May 1981 to August 1981.  

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's lumbar spine disorder clearly and unmistakably preexisted service.  The Board must also determine whether the preexisting disorder was aggravated during service.  To make this determination, the Board must consider the Veteran's STRs and evidence developed after service.  

Clearly, the Veteran suffered injury to the back during service.  He was treated in May and June 1981 for his low back complaints.  As such, there is satisfactory evidence of the re-injury of a previous lumbar spine disorder.  However, based on a review of the medical and lay evidence of record, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting lumbar spine disorder was not aggravated by his period of service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(b) (2014).  

Although the Board acknowledges that the Veteran reinjured his back and experiencing symptomatology during service, aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  It is concluded that such permanent advancement of the underlying lumbar spine pathology is not indicated here.  As noted in the record and reported by the VA examiner in 2013, the Veteran was seen for his preexisting low back condition in service after additional injury.  He was sent back to full duty and later discharged when he was non-compliant with treatment.  The June 2013 VA examiner also specifically opined that there was "no evidence of aggravation by service."  In summary, there was no aggravation shown of the preexisting back condition, and the medical evidence does not reflect additional back treatment for many years.  For these reasons, the Board concludes that the record clearly and unmistakably demonstrates by "affirmative evidence" that there was no aggravation of a preexisting lumbar spine disorder.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  VA has met its burden of proof in the instant case.  

Based on the foregoing, the Board concludes that there is clear and unmistakable evidence establishing that the Veteran's preexisting lumbar spine disorder did not chronically worsen or increase in severity during his period of service.  Accordingly, the Board finds that his lumbar spine disorder was not aggravated by service.  

In summary, the Board finds that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to service and that it was not aggravated by service.  Thus, the presumption of soundness is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2014).  See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 (West 2002 & Supp. 2014) and 38 C.F.R. § 3.306(b) (2014) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's lumbar spine was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002 & Supp. 2014) and 38 C.F.R. § 3.306(b) (2014).  Id.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is not warranted.  

Parenthetically, the Board would further note that while the Veteran has identified a prior fracture to T11-T12, the June 2013 VA examiner reviewed X-rays of the thoracic spine and specifically determined that there was no evidence of fractures at that location.  Thus, the Board does not find any need to remand this matter for an additional opinion with respect to whether T11-T12 disability was incurred in or aggravated by active service.  Similarly, although the examiner noted that there was X-ray evidence of arthritis in the Veteran's back without specifying whether it was incurred in or aggravated by active service, there is no indication that the examiner diagnosed arthritis that was not associated with the Veteran's status post laminectomy and disc fusion at L4-5, L5-S1.  Consequently, the Board also finds that a remand for an additional opinion as to whether lumbar spine arthritis was incurred in or aggravated by active service is also not warranted. 


ORDER

Service connection for a lumbar spine disorder is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


